Exhibit 10.2

CERTAIN INFORMATION INDICATED BY [ * * * ] HAS BEEN DELETED FROM THIS EXHIBIT
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT UNDER RULE 24b-2.

TRANSITION SERVICES AND SUPPLY AGREEMENT

          This Transition Services and Supply Agreement (this “Agreement”) is
made and entered as of September 6, 2011 (the “Effective Date”), by and between,
Medtronic, Inc., a Minnesota corporation (“Licensor”), and Urologix Inc., a
Minnesota corporation (“Licensee”; Licensor and Licensee being sometimes
individually referred to as a “Party” and collectively as the “Parties”).

          WHEREAS, Licensor and Licensee entered into that certain License
Agreement of even date herewith (the “License Agreement”) pursuant to which
Licensor, among other things, granted to Licensee an exclusive license under
Licensor’s intellectual property relating to Licensor’s minimally-invasive
radio-frequency treatment for symptomatic benign prostatic hyperplasia (“BPH”)
(the “Prostiva RF Therapy System”) in the field of radio frequency treatment of
the prostate, including without limitation, the treatment of BPH;

          WHEREAS, prior to the Effective Date, Licensor was in the business of
developing, manufacturing, marketing, selling and distributing components for
the Prostiva RF Therapy System (the “Prostiva Business”), and after the
Effective Date, Licensee wishes to manufacture, market, sell and distribute the
Prostiva RF Therapy System, but in order to do so requires certain transition
services from Licensor; and

          WHEREAS, Licensee will act as Licensor’s interim distributor of the
products and components identified on Exhibit E to the License Agreement (the
“Products”) pursuant to the terms and conditions set forth on Schedule B hereto
(the “Interim Distribution Agreement”); and

          WHEREAS, to allow Licensee an opportunity to reach agreement with
Licensor’s suppliers regarding direct supply of the Products, and to facilitate
Licensee’s marketing and sale of the Products, the Parties deem it necessary and
appropriate for Licensor to consign to Licensee certain finished goods
inventory, and, if necessary, for Licensor to order and purchase certain
products from certain suppliers of Licensor on Licensee’s behalf, all of the
foregoing in accordance with the terms and conditions of this Agreement; and

          WHEREAS, in order to assist Licensee with the orderly transition of
the Prostiva Business, Licensor agrees to provide certain transition services,
and Licensee agrees to receive such services pursuant to the terms and
conditions set forth in this Agreement.

          NOW, THEREFORE, in consideration of the representations, warranties,
covenants and agreements contained herein, and for other valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the parties mutually
agree as follows:

1

--------------------------------------------------------------------------------



ARTICLE 1
DEFINITIONS

          1.1          Defined Terms. Capitalized terms contained herein but not
otherwise defined herein shall have the meanings ascribed them in the License
Agreement. Other terms defined in the text of this Agreement shall have the
following meanings or the meanings ascribed to them in body of this Agreement:

 

 

 

(a)          “Applicable Law” shall mean the applicable laws, rules,
regulations, including but not limited to any guidelines or other requirements
of any Regulatory Authority in the relevant country, and industry guidelines or
codes of conduct, that may apply to the review and analysis of safety reports,
the communication of safety reports to Regulatory Authorities and the
maintenance of records relating to safety reports of the Products.

 

 

 

(b)          “Licensee Awareness Date” shall mean the date on which Licensee
Becomes Aware of a reportable event.

 

 

 

(c)           “Licensor Awareness Date” shall mean the date on which Licensor
Becomes Aware of a reportable event.

 

 

 

(d)          “Licensee Becomes Aware” shall mean that a Licensee employee has
acquired information that reasonably suggests that a Product-related event has
occurred.

 

 

 

(e)          “Licensor Becomes Aware” shall mean that a Licensor employee has
acquired information that reasonably suggests that a Product-related event has
occurred.

 

 

 

(f)           “Regulatory Authority” shall mean any applicable federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Products in the relevant
country.

 

 

 

(g)          “Regulatory Transfer” shall mean, for the United States, the US
Regulatory Transfer; for countries of the European Union, the EU Regulatory
Transfer; and for the rest of the world, the OUS/OEU Regulatory Transfer. Unless
otherwise specifically noted, references to the “Regulatory Transfer” herein are
intended to cover any of the foregoing.

 

 

 

(h)          “Product Complaint” shall mean any written, electronic, or oral
communication that alleges deficiencies related to the identity, quality,
durability, reliability, safety, effectiveness, or performance of a medical
device that has been placed on the market.

 

 

 

(i)          “Valid Report” means a complaint entry form approved by Licensor
for purposes of expedited reporting to Regulatory Authorities.

 

 

 

1.2          Other Definitional Provisions.

2

--------------------------------------------------------------------------------




 

 

 

(a)          The words “hereof,” “herein,” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provisions of this Agreement.

 

 

 

(b)          The terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa.

 

 

 

(c)          References to a “schedule” are, unless otherwise specified, to one
of the schedules attached to or referenced in this Agreement, and references to
an “Article” or a “Section” are, unless otherwise specified, to one of the
Articles or Sections of this Agreement.

 

 

 

(d)          The term “person” includes any individual, partnership, joint
venture, corporation, trust, unincorporated organization or government or any
department or agency thereof.

 

 

 

(e)          The word “including” or any variation thereof means (unless the
context of its usage otherwise requires) “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

 

 

 

(f)          All references to time shall refer to Minneapolis, Minnesota time.

ARTICLE 2
TRANSITION SERVICES

          2.1          Costs and Responsibilities. Each of Licensor and Licensee
shall, from and after the Effective Date assume those responsibilities and
related costs assigned to it as specifically provided in (a) this Agreement,
including without limitation, as set forth in the Transition Services Plan
attached as Schedule A (the “Transition Plan”), the Interim Distribution
Agreement attached as Schedule B, the Regulatory Transition Plan attached as
Schedule C, and the Quality Agreement attached as Schedule D) (b) the License
Agreement, (c) the Acquisition Option Agreement, and (d) the Asset Purchase
Agreement, all in accordance with the terms and conditions set forth herein and
therein, for the manufacturing, sourcing, operation, regulatory compliance, and
quality requirements of the Prostiva Business.

          2.2          Transition Responsibilities.

 

 

 

 

(a)          Transition Services During Initial Term.

 

 

 

 

 

          (i)          Licensor shall, with Licensee’s good faith cooperation,
provide those transition services as specifically set forth in this Agreement
and the applicable Schedules hereto (“Transition Services”) in accordance with
Applicable Laws and in the manner and for the periods of time described therein.

 

 

 

 

 

          (ii)          Licensor shall provide such Transition Services until
the date that is one (1) month following the date that Licensor completes the
510(k) Work, as defined in Section 4.1 hereof (the foregoing period shall be
hereinafter referred to

3

--------------------------------------------------------------------------------




 

 

 

 

 

as the “Initial Term”). Notwithstanding the foregoing, if Licensee has not
obtained the necessary regulatory clearances and permits to sell the Products in
the United States under Licensee’s own quality system and labeling (“US
Regulatory Transfer”) by the earlier of (i) April 30, 2012, or (ii) the date
that is six (6) months following Licensor’s initial submission of the 510(k)
Notification referred to in Section 4.1(a) hereof, a “Major Challenge” (as
defined below) shall be deemed to have occurred under Section 4.1(d) below.

 

 

 

 

 

          (iii)          The Transition Plan may be revised from time to time
upon the mutual written agreement of Licensor and Licensee. Licensee
acknowledges that Licensor’s ability to perform the Transition Services depends
in part on Licensee’s full and timely performance and cooperation, and as such,
Licensee agrees to fulfill its responsibilities and obligations with respect to
the Transition Plan, to comply with Applicable Laws, and to cooperate in good
faith with Licensor in the provision of Transition Services hereunder.

 

 

 

 

 

          (iv)          Licensee shall pay Licensor a fee of $30,000 per month
(the “Monthly Fee”) beginning in the second month following the Effective Date
for the performance of Transition Services for each month until the earlier of
(x) the expiration of the Initial Term or (y) one month following the last of
the US Regulatory Transfer or the EU Regulatory Transfer.

 

 

 

 

 

          (v)          Further, in the event that Licensor is required to pay a
Person (other than Licensor, its Affiliates, or contracted employees) to perform
required Transition Services that are not anticipated by the Transition Plan,
not related to the 510(k) Work, or not due to Licensor’s failure to perform
under this or any of the Transaction Documents (“Third Party Costs”), Licensor
shall consult with Licensee to explore cost-savings measures with regard to
those Third Party Costs. Following such consultation and incurring of such Third
Party Costs, Licensor shall provide Licensee reasonable evidence of the Third
Party Costs associated therewith. Licensor shall invoice Licensee for the
foregoing Monthly Fees and Third Party Costs on a monthly basis, and Licensee
shall pay each such invoice within thirty (30) days following the date thereof.
Licensee shall reimburse Licensor for Third Party Costs up to an aggregate
maximum of [ * * * ] during the Initial Term. If and once Third Party Costs have
exceeded [ * * * ] during the Initial Term, Licensee shall have the option to
terminate this Agreement pursuant to Section 9.2(c) hereof in lieu of incurring
further Third Party Costs. In the event of such a termination, Licensor shall
promptly refund to Licensee an amount equal to $250,000 (the “Excessive Third
Party Costs Refund”). Such a termination of the Agreement will not release
Licensor or Licensee from any obligation that accrued prior to the effective
date of such termination, but such a termination will release Licensee of any
further payment obligation for any Minimum Royalty for a partial Contract Year
except as set forth in Section 9.2(d) hereof, any License Fee not then due and
payable, and any obligation to purchase Transferred Prostiva Assets under the
Acquisition Option Agreement or to

4

--------------------------------------------------------------------------------




 

 

 

 

 

purchase Assets under the Asset Purchase Agreement. As further described in
Section 9.2(c) hereof, the Excessive Third Party Costs Refund and the foregoing
termination right shall be the sole remedy available to Licensee for excessive
Third Party Costs described herein, and neither party shall have any liability
to other party or shall suffer any consequences as a result of Licensee’s
termination pursuant to this Section, except as explicitly set forth in this
Section 2.2(a)(v) or Section 9.2(c) hereof.

 

 

 

 

(b)          Services After Initial Term. Licensee may ask Licensor to provide
Licensee with additional services following the expiration of the Initial Term,
in which case Licensor may agree to do so, as determined in Licensor’s
discretion, at a fee equal to $200 per hour.

          2.3          Taxes. Prices and charges on the Transition Plan, or as
otherwise agreed to pursuant to Section 2.2 hereof, do not include any
applicable sales, use, value added or similar taxes, customs, duties, or tariffs
imposed by any governmental authority.

          2.4          Document Delivery. Subject to the terms and conditions of
this Agreement, during the Initial Term, Licensor shall provide Licensee (i)
copies of design specifications, drawings, bills of material, engineering and
documentation used in connection with the Prostiva Business as contemplated in
the Transition Plan, and (ii) sales and promotional literature, artwork, other
sales and marketing materials, and customer lists used in connection with the
Prostiva Business, as such materials are described in Exhibit C of the License
Agreement.

          2.5          Employees. On or promptly after the Effective Date,
Licensee shall offer to employ all eight (8) employees listed on Schedule 2.5
(the “Designated Employees”) with compensation structures substantially similar
to those in existence on the Effective Date as well as substantially similar job
duties and responsibilities. Licensee shall also give each Designated Employee
who accepts employment with Licensee full credit for all years of service
accrued by such employee as of the Effective Date, subject to the terms of
Licensee’s benefit plans and policies. Licensor shall assist Licensee in its
efforts to hire the Designated Employees, but cannot guarantee their hiring.
Further, none of Licensor, its Affiliates, nor VidaMed may solicit employment
with the Designated Employees for a period of six (6) months from the Effective
Date.

ARTICLE 3
SALE OF PRODUCTS

          3.1          Exclusive Distributor of Products in the United States.
As of the Effective Date, Licensor hereby appoints, and Licensee hereby agrees
to act as Licensor’s exclusive United States (excluding Puerto Rico) distributor
of the Products in compliance with the terms and conditions of the Interim
Distribution Agreement set forth in Schedule B. Licensee will operate as
Licensor’s exclusive interim distributor of the Products in the United States
(excluding Puerto Rico), and will be permitted to sell such products under
Licensor’s regulatory approvals and clearances until the date of US Regulatory
Transfer. For the avoidance of doubt, any alleged

5

--------------------------------------------------------------------------------




 

 

 

breach by Licensee of the terms and conditions of the Interim Distribution
Agreement shall be subject to the provisions of this Agreement.

 

 

 

 

3.2          Sale of Products Outside of the United States.

 

 

 

 

 

(a) European Union.

 

 

 

 

 

     (i)          After the Effective Date, Licensor shall continue to sell
Products in the European Union (EU) either directly or through its distribution
network until the date that is three (3) months following the Effective Date
hereof (the “Licensor EU Transition Period”); provided, however, that in the
event Licensor is unable able to orderly dissolve or terminate its distribution
arrangement in a given territory of the EU so as to minimize its financial loss
related thereto during the Licensor EU Transition Period, Licensor shall provide
Licensee with notice thereof and of a reasonable extension of the Licensor EU
Transition Period with respect to any such territory. If, during the Licensor EU
Transition Period, as extended (if applicable), Licensor sells more than 300
handpieces in the European Union, Licensor will provide Licensee with a credit
toward the second License Fee payment referred to in Section 3.1 of the License
Agreement equal to fifty percent (50%) of the gross profit on those units sold
in excess of 300, which gross profit shall be calculated by subtracting the
transfer price of each such Product as set forth in Schedule 5.5 hereof, from
the net sales amount of each such Product.

 

 

 

 

 

     (ii)        After the Licensor EU Transition Period has expired, as
determined on a territory-by-territory basis, Licensee shall be entitled to
distribute the Products in each such territory on an exclusive basis pursuant to
the terms and conditions set forth in the Interim Distribution Agreement set
forth in Schedule B until the earlier of (1) the time that Licensee obtains the
necessary regulatory approvals and permits to sell the Products in the European
Union under Licensee’s own quality system and labeling in accordance with the
Transition Plan and Regulatory Transition Plan described below (“EU Regulatory
Transfer”), or (ii) April 30, 2012 (the “Licensee EU Transition Period”). After
the Licensee EU Transition Period has expired, Licensee shall be free to sell
Products in the EU, subject to receipt of necessary regulatory approvals and
permits.

 

 

 

 

 

(b) Outside of the US and the EU.

 

 

 

 

 

     (i)     After the Effective Date, Licensor shall continue to sell Products
outside of the United States and the EU either directly or through its
distribution network until the date that is three (3) months following the
Effective Date hereof (the “Licensor OUS / OEU Transition Period”); provided,
however, that in the event Licensor is unable to orderly dissolve or terminate
its distribution arrangement in a given territory so as to minimize its
financial loss related thereto during the Licensor OUS / OEU Transition Period,
Licensor shall provide Licensee with notice thereof and of a reasonable
extension of the Licensor EU

6

--------------------------------------------------------------------------------




 

 

 

 

 

Transition Period with respect to any such territory. Licensor shall not be
obligated to make any payments to Licensee as a result of, and Licensee will
have no obligation to provide any Product or support for, Licensor’s sales
during the Licensor OUS / OEU Transition Period.

 

 

 

 

 

     (ii)          After the Licensor OUS / OEU Transition Period has expired,
as determined on a country-by-country basis, Licensee shall be entitled to
distribute the Products in each such country on an exclusive basis pursuant to
the terms and conditions set forth in that Interim Distribution Agreement set
forth in Schedule B until the earlier of (1) the time that Licensee obtains the
necessary regulatory approvals, clearances and permits to sell the Products in
each such territory under Licensee’s own quality system and labeling in
accordance with the Transition Plan and Regulatory Transition Plan described
below (“OUS / OEU Regulatory Transfer”), or (2) the date that is one (1) month
following the date of EU Regulatory Transfer (the “Licensee OUS/ OEU Transition
Period”). After the Licensee OUS / OEU Transition Period has expired with
respect to a territory outside of the EU or the United States, Licensee shall be
free to sell Products in such territory subject to receipt of necessary
regulatory approvals, clearances and permits.

 

 

 

3.3          Product Warranties.

 

 

 

 

          (a)     Repair and Service of Damaged Products.

 

 

 

 

 

          (i)          Financial Responsibility for Repairs and Services. With
respect to Products sold by Licensor prior to, on or after the Effective Date in
accordance with Sections 3.1 or 3.2 above, which are under written warranty,
Licensor agrees to be financially responsible for the actual costs related to
repair and service of such Products, and in accordance with, Licensor’s written
warranties to the extent such costs are not reimbursed by the manufacturers of
such Products. With respect to Products sold after the Effective Date by
Licensee, Licensee agrees to be financially responsible for the actual costs
related to repairs and service of Products under, and in accordance with,
Licensee’s written warranties to the extent such costs are not reimbursed by the
manufacturers of such Products. With respect to Products received by either
party for repair or service which are not under written warranty (regardless of
who sold such Product), Licensee will be financially responsible for the actual
costs related to repairs and services of such Products. In the event that
Licensor receives Products for repair or service that are not under written
warranty from a customer in a country in which Licensee is distributing the
Products, and Licensor performs repairs or services related thereto in the
ordinary course, Licensee will reimburse Licensor for its direct costs related
thereto.

 

 

 

 

 

          (ii)        Performance of Repairs and Services. With respect to the
performance of repairs and services for Products after the Effective Date

7

--------------------------------------------------------------------------------




 

 

 

 

 

(regardless of whether such Products are under any warranty), Licensor shall be
responsible to perform or have performed such warranty obligations until such
time as Product repair and service capabilities have been transferred to
Licensee pursuant to the Transition Plan; provided, however, that in no event
shall Licensee or Licensor be entitled to augment or expand the terms of Product
warranties beyond the terms and conditions first offered by Licensor for such
Products sold by Licensor before such transfer has occurred. Once such transfer
has occurred, Licensee shall be responsible to perform or have performed the
repairs and services for the Products.

 

 

 

 

          (b)     Limited Returns for Certain Products. For a period of 90 days
following the Effective Date, Licensor shall only accept the return by customers
of Products sold by Licensor in the United States prior to the Effective Date up
to a maximum of one hundred (100) units, provided that such Products must be
undamaged and have greater than 4 months of shelf-life remaining at the time of
return. In addition, Licensor shall only accept the foregoing limited returns on
the condition that (i) Licensee agrees that it will not sell any Products to
such customers for a period of 90 days after the applicable return date, and
(ii) any such returned Product will be consigned to Licensee under Article 5.

 

 

 

 

          (c)      Manufacturers’ Warranties. Licensor and Licensee shall each
have the rights described in the letter agreement with MediVision, Inc. dated
August 16, 2011, the letter agreement with The MedTech Group, Inc. dated August
29, 2011, and the letter agreement with Bovie Medical Corporation dated August
31, 2011, in each case with respect to, among other things, the Parties’ rights
under manufacturers’ warranties related to the Products.

ARTICLE 4
REGULATORY TRANSITION; QUALITY AGREEMENT

 

 

 

4.1          Regulatory Transition Plan.

 

 

 

 

 

(a) Generally.

 

 

 

 

 

          (i)          Subject to the Transition Plan, the Regulatory Transition
Plan set forth on Schedule C (the “Regulatory Transition Plan”) and the Quality
Agreement set forth in Schedule D (the “Quality Agreement”), Licensee will be
responsible for achieving US Regulatory Transfer and all other necessary
marketing approvals at its own expense and as soon as possible after Licensor
completes the 510(k) Work (as defined below); provided that, Licensor will
prepare and file at its own expense an appropriate 510(k) Notification, close
out open FDA comments and letters to the file regarding the Products, and pursue
achieving 510(k) clearance, including but not limited to responding to FDA
questions (the “510(k) Work”) during the Initial Term in accordance with the
Transition Plan and the schedule attached hereto as Schedule 4.1(a) which

8

--------------------------------------------------------------------------------




 

 

 

 

 

outlines the scope of such work (the “510(k) Work Schedule”), and subject to
Section 4.1(d) below. Licensor and Licensee will work together to complete the
510(k) Work and the US Regulatory Transfer in accordance with the Transition
Plan and the 510(k) Work Schedule (subject to Section 4.1(d) below).

 

 

 

 

 

          (ii)          Nothing in this Agreement, the License Agreement, the
Acquisition Option Agreement or the Asset Purchase Agreement (collectively the
“Transaction Documents”), shall be interpreted to transfer or grant Licensee any
of Licensor’s rights to sell, distribute or have distributed Products in any
jurisdiction where such activities would be prohibited, except in accordance
with the Interim Distribution Agreement or through appropriate regulatory
approvals, clearances or permits obtained by Licensee pursuant to the Transition
Plan, the Regulatory Transition Plan and the Quality Agreement. Licensee and
Licensor acknowledge and agree that the Transition Plan, the 510(k) Work
Schedule, the Regulatory Transition Plan and the Quality Agreement are working
documents that have been prepared by Licensor and Licensee to reflect their
current intentions regarding the transition of regulatory approvals and
clearances. Nothing in the Transition Plan, 510(k) Work Schedule, Regulatory
Transition Plan or Quality Agreement shall be interpreted as expanding or
diminishing representations, warranties and covenants of the Parties that are
made pursuant to any of the other Transaction Documents, except only with
respect to, and only to the extent of, commitments of each party that are
specifically described in the Transition Plan, 510(k) Work Schedule, Regulatory
Transition Plan or Quality Agreement. In the event of a conflict between the
terms of the Transition Plan, the 510(k) Work Schedule, the Regulatory
Transition Plan or the Quality Agreement, on the one hand, and this Agreement or
any of the other Transaction Document, on the other hand, the terms of this
Agreement and the other Transaction Documents shall control.

 

 

 

 

          (b) Recalls and Field Actions. After the Effective Date but prior to
occurrence of Regulatory Transfer in a given country, Licensor shall (i) have
the authority to make all decisions regarding recalls and field actions and
responses thereto with respect to the Products in such countries, and (ii) be
responsible for performing or having performed the necessary corrective actions
and management activities in response to such recall or field corrective action,
subject to Section 4.1(d) below. Licensee will provide field resources to
support Licensor in the performance of the above-described activities, as
directed by Licensor and all in accordance with the Transition Plan.
Notwithstanding the foregoing, each party will be financially responsible for
the direct costs of supporting the recall or corrective action with respect to
Products such party sold regardless of whether the applicable Regulatory
Transfer has occurred (but subject to Section 4.1(d)); provided, however, that
in the event that Licensee assists Licensor with Products sold by Licensor by
providing field resources in response to a recall or field action as directed by
Licensor, Licensor will reimburse Licensee for Licensee’s reasonable
out-of-pocket expenses related thereto, subject to the provision of competent
documentation thereof.

9

--------------------------------------------------------------------------------




 

 

 

 

 

          (c)          Product Changes. Subject to Section 4.1(d) below with
respect to Major Challenges, in the event of routine Product changes, Licensor
shall be responsible for performing the necessary engineering and supply
management activities until such time as US Regulatory Transfer occurs, and
Licensee shall provide support related thereto, all in accordance with the
Transition Plan. Each Party shall bear its own costs in performing such
activities.

 

 

 

 

 

          (d)          Major Challenges.

 

 

 

 

 

 

              (i)          Notwithstanding anything to the contrary in this
Agreement, and in addition to the deemed Major Challenge set forth in Section
2.2(a) above, in the event that after the Effective Date but prior to US
Regulatory Transfer, any of the following occur, it shall be considered to be a
“Major Challenge” hereunder:

 

 

 

 

 

 

 

                 a)           Licensor is unable to ship or allow shipment of
Product for [ * * * ] days or more due to safety concerns;

 

 

 

 

 

 

 

                 b)          a new clinical trial involving the Product is
required by the FDA;

 

 

 

 

 

 

 

                 c)          Product recalls, field actions, Product changes or
other similar Product activities required by Applicable Law or any Regulatory
Authority, including without limitation, by the FDA in connection with the
510(k) Work or US Regulatory Transfer, are necessary and which (x) cost or are
reasonably expected to cost, individually or in the aggregate, [ * * * ] or
more, the calculation of which shall exclude any Monthly Fees and Third Party
Costs paid by Licensee to Licensor, or (y) individually or in the aggregate, are
reasonably expected to take longer than six (6) months to address; or

 

 

 

 

 

 

 

                 d)          currently unforeseen problems that must be
addressed by Licensor under Applicable Law to perform the Transition Services in
accordance with the provisions of this Agreement which (x) cost, or are
reasonably expected to cost, individually or in the aggregate, [ * * * ] or
more, the calculation of which shall exclude any Monthly Fees and Third Party
Costs paid by Licensee to Licensor, or (y) individually or in the aggregate, are
reasonably expected to prevent US Regulatory Transfer from occurring by the
earlier of, April 30, 2012, or the date that is six (6) months following
Licensor’s submission of the 510(k) Notification referred to in Section 4.1(a)
hereof.

 

 

 

 

 

 

 

(ii)             In the event of a Major Challenge:

 

 

 

 

 

 

 

                 a)          Licensor shall have the first option to determine
in its reasonable discretion whether it elects to do the work and incur the
costs

10

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

necessary to respond to the Major Challenge (the “Major Challenge Option”);

 

 

 

 

 

 

 

          b)          In the event that Licensor elects not to exercise the
Major Challenge Option, then Licensee shall have thirty (30) days to notify
Licensor in writing whether it elects to exercise such Option at its own expense
(the “Option Notice”), subject to the terms set forth herein. As soon as
reasonably practicable following the receipt by Licensor of an Option Notice
indicating the Licensee elects to exercise the Major Challenge Option, (1)
Licensor will cease the 510(k) Work and will transfer such work to Licensee to
the extent possible under Applicable Law, (2) Licensor will provide up to eighty
(80) hours of regulatory or engineering support related to the 510(k) Work at no
cost to Licensee in the month following such the exercise of such option, (3)
both Parties will cooperate to complete the Transition Services within one month
following the date of the Option Notice, and (4) the obligation for Licensee to
pay Licensor the remaining unpaid License Fee under Section 3.1 of the License
Agreement (excluding the obligation to pay the Purchase Price under the Asset
Purchase Agreement) on the twelve (12) month anniversary of the Effective Date
will be automatically waived, subject to the continuing obligations of Licensee
pursuant to Section 3.3 of the License Agreement (the “Major Challenge
Transition Period”). For the avoidance of doubt, during the Major Challenge
Transition Period, each party shall also continue to perform its applicable
obligations under this Agreement, including without limitation, the payment
obligations set forth under Article 2 hereof. Notwithstanding the foregoing, if
the 510(k) Work cannot be transferred to Licensee within six (6) months
following the date of the Option Notice, the parties shall discuss alternatives
in good faith, and if the parties cannot mutually agree on next steps, the Major
Challenge Transition Period shall end and either Party may terminate this
Agreement and the other Transaction Documents in accordance with Section 9.2(b)
hereof. In addition, if, after six (6) months of the date of the Option Notice,
there are countries in which Licensee is distributing Product but with respect
to which Regulatory Transfer has not yet occurred, Licensee will cease
distributing Products in such country under the applicable Interim Distribution
Agreement.

 

 

 

 

 

 

          (iii)          Notwithstanding anything contained herein to the
contrary, if neither Party elects to exercise the Major Challenge Option, either
Party may terminate this Agreement and the Transaction Documents in accordance
Section 9.2(b) hereof. In the event of termination under Section 9.2(b),
Licensor shall promptly refund to Licensee an amount equal to $250,000 (the
“Major Challenge Refund”). Such a termination of the Agreement will not release
Licensor or Licensee from any obligation that accrued prior to the effective
date of such termination, but such a termination will release Licensee of any
further payment

11

--------------------------------------------------------------------------------




 

 

 

 

 

 

obligation for any Minimum Royalty for a partial Contract Year except as set
forth in Section 9.2(d) hereof, any License Fee not then due and payable, and
any obligation to purchase Transferred Prostiva Assets under the Acquisition
Option Agreement or to purchase Assets under the Asset Purchase Agreement. As
further described in Section 9.2(b) hereof, the Major Challenge Refund and the
foregoing termination right shall be the sole remedy available to Licensee in
the event neither Party elects to exercise the Major Challenge Option, and
neither party shall have any liability to other party or shall suffer any
consequences as a result of Licensee’s termination pursuant to this Section,
except as explicitly set forth in this Section 4.1(d)(iii) or Section 9.2(b)
hereof.

 

 

 

 

 

          (e)          Regulatory Reporting. After the Effective Date but prior
to occurrence of Regulatory Transfer in a given country, Licensor shall be
responsible for, with respect to any such country, all of the regulatory
reporting related to such Products, and shall incur the costs associated
therewith, in accordance with the Transition Plan. After Regulatory Transfer
occurs in a given country, Licensee shall be responsible for all regulatory
reporting for the Products and for bearing any costs related thereto.

 

 

 

 

 

          (f)          Safety Data Reporting and Exchange. In addition to
Section 4.1(e) above, after the Effective Date but prior to Regulatory Transfer
in a given country, Licensor shall be responsible for reporting the safety data
regarding the Products, including reporting Product Complaints, to Regulatory
Authorities. The Parties agree to amend this Agreement if reasonably necessary
to comply with Applicable Laws, regulatory reporting requirements and
obligations imposed by Regulatory Authorities. Licensor will provide Licensee a
copy of any Product surveillance reports, including but not limited to Product
Complaint trend reports, that are generated during the normal course of
business. In addition, Licensor and Licensee agree the following shall apply
from the Effective Date until Regulatory Transfer occurs in a given country:

 

 

 

 

 

 

          (i)          Contact Points. Each Party will designate a contact
point(s) for the other Party to provide safety data under this Agreement. Each
Party will provide the safety data pertaining to the Product that is required to
be provided under this Agreement to the other Party’s designated contact point.
A Party may change its designated contact point by written notice to the other
Party’s most recently identified contact point. The Parties’ initial designated
contact points shall be as set forth in Schedule 4.1(f) (the “Contact List”).

 

 

 

 

 

 

          (ii)          Exchange of Safety Data. Within 24 hours from the
Licensee Awareness Date of a Product Complaint, Licensee will send by secure
email a Valid Report(s) to Licensor for any Product Complaint(s) identified by
Licensee as Product-related, that reference a Product or that, in Licensee’s
reasonable judgment, appear to involve a Product (collectively, “Product
Complaint”). In addition, Licensee will immediately provide to Licensor any
Valid Reports that were not initially reported as being Product Complaints but
that Licensee later reasonably determines to be Product related. If Licensee
believes that there is a

12

--------------------------------------------------------------------------------




 

 

 

 

 

 

safety issue that could result in a Serious Adverse Event (“SAE”), it will
immediately notify Licensor of such issue but in no event shall it notify
Licensor later than 24 hours from the Licensee Awareness Date. Licensee agrees
to make best efforts to acquire and report as much information as possible in
the initial Product Complaint, and when submitting the Valid Report to Licensor,
Licensee will provide all information requested on the Valid Report that is
reasonably known. Licensor shall be responsible for any follow-up investigation
of a Product Complaint. Licensee shall not conduct further investigation of a
Product Complaint previously exchanged, except as reasonably requested by
Licensor. If Licensor so requests, Licensee agrees to promptly conduct follow-up
investigation. Licensee will provide to Licensor in writing the results of such
further investigation within the timeframe specified above and shall include the
Licensor reference number on the documentation (e.g., PCIR#). In addition,
Licensor may request and Licensee agrees to promptly provide review and feedback
on all or a portion of all Product Complaints that Licensor intends to include
in (but is not limited to) annual reports, final reports and reports to support
other regulatory submissions to Regulatory Authorities in connection with the
Product. After Licensor has made the appropriate regulatory filings it will
email to Licensee copies of those reports for Product Complaints. To facilitate
reconciliation of the exchanged data, prior to the time that all Regulatory
Transfers have occurred, Licensee will provide to Licensor within the first
thirty (30) days of each month contained therein, a monthly listing of all Valid
Reports sent to Licensor during the previous month. Information exchanged under
this Subsection will be in English, except that translation of materials not
originally generated by a Party is not required if translation would be
substantially burdensome, and the Party providing the material otherwise makes
reasonable efforts to summarize or describe in English the document and its
relation to patient safety.

 

 

 

 

 

 

          (iii)          Internal Systems. Each Party will keep an
individualized written record of each of its Product Complaints to the extent
required under its standard operating procedures (SOPs) and Applicable Law. Each
Party will maintain its own SOPs for receiving, investigating, tracking,
following up, storing and reporting Product Complaints. Licensor may audit
Licensee for compliance with the requirements under this Section 4.1(f) only for
cause. Audits will be scheduled in advance and will be conducted during normal
business hours.

 

 

 

 

 

 

          (iv)          Regulatory Reports and Requests. From the Effective Date
until Regulatory Transfer occurs in a given country, Licensee will send to
Licensor by secure email within 24 hours of its receipt, a copy of any
correspondence from that country’s Regulatory Authority specifically involving
the Product, with the exception that any information not specifically involving
the Product may be redacted at Licensee’s discretion. To the extent reasonably
possible, Licensee will provide Licensor with a copy of any documentation
pertaining to the request and the response to a Regulatory Authority prior to
submission of the response for

13

--------------------------------------------------------------------------------




 

 

 

 

 

 

comments. If time constraints make it impossible or unreasonable to provide
Licensor with a copy of the response before submission, Licensee will use
diligent efforts to notify Licensor of the circumstances and coordinate in good
faith with regard to any areas for Licensor’s input. Licensee will not
unreasonably reject suggestions by Licensor for changes in the proposed
submission. Licensor will use diligent efforts to respond in a reasonable period
of time. In addition, Licensee will provide to Licensor a copy of its responses
to any Regulatory Authority’s request. After the Regulatory Transfer in any
country, Licensee will keep records of all Regulatory Reports and Requests as
mandated by Applicable Law, and will provide Licensor with a monthly report
summarizing trend analysis and results but only until the date upon which
Licensor’s labeled Products are no longer being offered for sale by Licensor or
its agents or distributors anywhere in the world.

 

 

 

 

 

          (g) Complaint Handling. After the Effective Date but prior to
occurrence of Regulatory Transfer in a given country, Licensor shall be
responsible for the performance of complaint follow-up activities, analysis
trending and decision making regarding complaints, and shall bear the costs
associated therewith, and Licensee shall be responsible for performing initial
customer interaction activities and data collection, and shall bear the costs
associated therewith, all in accordance with the Transition Plan. From the date
of the applicable Regulatory Transfer in a given country and thereafter,
Licensee shall be responsible for performing all complaint handling activities
for the Products and bearing any costs related thereto.

 

 

 

 

 

          (h) Customer Service, Sales Support, Field Servicing and Technical
Services. From and after the Effective Date, subject to the terms and conditions
of this Agreement, each Party is responsible for performing customer service
activities, sales support activities, field servicing coordination, and
technical services activities for the Products described in the Transition Plan.
Any costs associated with the foregoing shall be borne solely by the Party who
performs the services in accordance with the Transition Plan.

 

 

 

 

          4.2 Quality Agreement. Licensee and Licensor shall comply in all
material respects with the terms of the Quality Agreement set forth in Schedule
D. In the event of a conflict between the terms of the Quality Agreement and the
balance of this Agreement (other than the Interim Distribution Agreement(s)) or
any of the other Transaction Documents, the terms of the balance of this
Agreement (other than the Interim Distribution Agreement(s)) and the other
Transaction Documents shall control. In the event of a conflict between the
terms of the Quality Agreement and the terms of the Interim Distribution
Agreement(s), the terms of the Quality Agreement shall control.

ARTICLE 5
CONSIGNMENT INVENTORY

          5.1 Consignment and Use of US Consignment Inventory. As of the
Effective Date, Licensor shall consign, and Licensee shall accept (a) the
finished goods inventory of Product

14

--------------------------------------------------------------------------------



located in Licensor’s distribution centers or other U.S. field locations which
have been manufactured for, or are held or used primarily for, the conduct of
the Prostiva Business identified in Schedule 5.1 to this Agreement, and which
are new, unexpired and not due to expire within six (6) months of the date of
consignment, and (b) Products returned to Licensor in accordance with Section
3.3(b) above (the “US Consignment Inventory”), except for that inventory that
Licensor anticipates will be necessary to fulfill orders received from its
customers or distributors outside of the United States in accordance with
Section 3.2 hereof (the “OUS Consignment Inventory”) during the three (3) month
period following the Effective Date (the “Consignment Period”) (The US
Consignment Inventory and OUS Consignment Inventory are collectively referred to
as the “Consignment Inventory”). Licensee will use the US Consignment Inventory
as needed to fulfill orders it receives as Licensor’s distributor of Products
pursuant to the terms of the Interim Distribution Agreement. Licensee shall sell
Consignment Inventory prior to selling Products received under new purchase
orders.

          5.2 Consignment and Use of OUS Consignment Inventory. Upon the
expiration of each of the Licensor EU Transition Period and the applicable
Licensor OUS / OEU Transition Periods, as determined on a country-by-country
basis, Licensee shall accept consignment of any remaining OUS Consignment
Inventory that is new, unexpired and not due to expire within six (6) months of
the date of consignment and in salable condition which Licensor purchases back
from any of its distributors outside of the United States.

          5.3 Shipment of Consignment Inventory. As soon as practicable after
the Effective Date, Licensor will make the US Consignment Inventory available
and Licensee will arrange for shipment, at Licensee’s expense, of the US
Consignment Inventory to Licensee’s facility located at 14405 21st Avenue North,
Minneapolis, MN 55447 (the “Facility”). As soon as practicable after the
expiration of the Licensor EU Transition Period and each Licensor OUS / OEU
Transition Period, as applicable, Licensor will make available and Licensee will
arrange and pay for shipping the specified OUS Consignment Inventory to the
Facility; provided that Licensee may reject, and will not be obligated to pay
for any OUS Consignment Inventory that, upon receipt and inspection following
receipt thereof, is not new, is expired (or due to expire within six months of
the consignment date) or is not in saleable condition. Licensee must notify
Licensor in writing of any rejection of OUS Consignment Inventory within ten
(10) business days following receipt thereof, and if Licensee fails to do so,
such inventory will be deemed accepted by Licensee. In each case, Licensee shall
pay for all shipping costs for Consignment Inventory (other than rejected
Consignment Inventory) and for any insurance necessary to cover such Consignment
Inventory during shipment but shall not pay for handling.

          5.4 Duration of Consignment Period; Title. For the avoidance of doubt,
both the US Consignment Inventory and the OUS Consignment Inventory will be
consigned by Licensor for a maximum period of nine (9) months following the
Effective Date (the “Consignment Period”). Licensor shall retain title to the US
Consignment Inventory and OUS Consignment Inventory until the earlier to occur
of (i) Licensee’s removal of any Product from the Consignment Inventory, or (ii)
the expiration of the Consignment Period.

15

--------------------------------------------------------------------------------



          5.5 Price, Reports and Payment. The prices to be paid by Licensee for
the Consignment Inventory shall be as set forth on Schedule 5.5 hereof. Licensee
shall submit a written report to Licensor within ten (10) business days after
the end of each calendar month during the Consignment Period setting forth the
number of Product removed from inventory during the previous calendar month, and
the number of Products remaining in the Consignment Inventory. Based on such
report, Licensor shall issue an invoice for the number of Products removed by
Licensee from the Consignment Inventory and Licensee shall pay such invoice
within nine (9) months of the fifteenth (15th) day of that month. Within ten
(10) business days following the expiration of the Consignment Period, Licensee
shall submit a final report to Licensor setting forth the number of Products
remaining in the Consignment Inventory (if any). Based on such final report,
Licensor shall issue an invoice for the number of Products remaining in the
Consignment Inventory and documentation of the invoiced cost to Licensor, at
which time title shall have passed to Licensee, and Licensee shall pay such
invoice within nine (9) months following the expiration of the Consignment
Period.

          5.6 Risk of Loss. Licensee will bear the risk of loss for the
Consignment Inventory once it has been shipped to Licensee’s facility as
provided in Section 4.3. Once placed on the carrier for shipment, Licensor shall
not be liable for any damage or unexplained disappearance of the Consignment
Inventory.

ARTICLE 6
SUPPLY OF PRODUCT COMPONENTS

          6.1 Bovie Products. Subject to the terms and conditions of this
Agreement and as requested by Licensee, Licensor agrees to place one last time
buy order on Licensee’s behalf under that certain Development and Supply
Agreement by and between Licensor and Bovie Medical Corporation (“Bovie”) dated
September 15, 2003, as amended (“Bovie Agreement”), and Licensee agrees to
purchase such requested products (the “Bovie Products”) from Licensor.
Licensor’s obligation to place orders under the Bovie Agreement is subject to
the terms and conditions thereof, including without limitation, the termination
of such agreement. Licensee understands and acknowledges that the Bovie
Agreement will terminate on December 31, 2011, and nothing contained herein
shall require Licensor to seek modification to the terms and conditions of the
Bovie Agreement, including without limitation, extension thereof, or to enter
into any new supply agreements with any of Licensor’s previous suppliers or with
other third parties in order to fulfill Licensor’s obligations under this
Agreement.

          6.2 MedTech Products. Subject to the terms and conditions of this
Agreement and as requested by Licensee, Licensor agrees to place orders for
handpieces (the “MedTech Products”) on a monthly basis until US Regulatory
Transfer occurs on Licensee’s behalf under that certain Manufacturing and Supply
Agreement with The MedTech Group, Inc., dated August 6, 2010 (“MedTech
Agreement”). Licensor’s obligation to place orders under the MedTech Agreement
is subject to the terms and conditions thereof, including without limitation,
the termination of such agreement. Nothing contained herein shall require

16

--------------------------------------------------------------------------------



Licensor to seek modification to the terms and conditions of the MedTech
Agreement, including without limitation, extension thereof, or to enter into any
new supply agreements with any of Licensor’s previous suppliers or with other
third parties in order to fulfill Licensor’s obligations under this Agreement.

          6.3 MediVision Products. Licensor shall assign to Licensee the
MediVision, Inc. Sales Orders described in the letter agreement by and among
Licensor, Licensee and MediVision, Inc. dated August 16, 2011 (the “MediVision
Agreement”), in accordance with the MediVision Agreement.

          6.4 Price. Licensor shall sell Licensee each Bovie Product and MedTech
Product ordered by Licensor on Licensee’s behalf pursuant to this Article 6 at
Licensor’s invoiced cost. Notwithstanding the foregoing, Licensor may adjust the
price of any Bovie Product or MedTech Product for an amount equal to any tax
levied on it with respect to the sale, use or delivery of the Bovie Products or
MedTech Products, as applicable (other than taxes based upon the income of
Licensor), including sales tax, use tax, gross receipts tax, and value added
tax, in each case to the extent payable by the Licensor or required to be
collected by Licensor. Licensee will arrange for shipping of the Bovie Products
and MedTech Products to Licensee’s Facility at Licensee’s expense.

          6.5 Payment. Licensee shall pay all invoices for Bovie Products
ordered by Licensor on Licensee’s behalf pursuant to this Article 6 in full
within 30 days following date of all such invoices. Licensee shall pay Licensor
within 270 days of invoice date for all invoices for MedTech Products received
within four (4) months of the Effective Date; thereafter,. Licensee shall pay
all invoices for MedTech Products ordered by Licensor on Licensee’s behalf
pursuant to this Article 6 in full within 30 days following date of all such
invoices.

          6.6 Generators. Promptly following the Effective Date, Licensor, at
its own expense, shall transfer, convey, assign and deliver to Licensee at the
Facility all right, title and interest to thirty (30) Prostiva generators, which
generators shall be [ * * * ].

ARTICLE 7
INTELLECTUAL PROPERTY; CONFIDENTIALITY

          7.1 Intellectual Property. Nothing in this Agreement shall be
construed as an assignment or grant of any rights with respect to either party’s
intellectual property, or to modify the terms and conditions of any other
Transaction Agreement.

          7.2 Confidentiality. All Confidential Information obtained by the
parties in connection herewith shall be subject to the parties’ confidentiality
obligations under the License Agreement.

17

--------------------------------------------------------------------------------



ARTICLE 8
PERFORMANCE; REPRESENTATIONS; DISCLAIMER; INDEMNIFICATION

          8.1 Standard of Performance for Services. Each Party shall perform all
services pursuant to this Agreement in a commercially reasonable manner. Each
Party and its Affiliates, as applicable, will perform services in the manner and
the relative level of quality and service consistent in all material respects
with those performed by such Party and its Affiliates prior to the date hereof.

          8.2 Representations and Warranties. Licensor represents and warrants
that:

 

 

 

          (a) Licensor has good title to the Consignment Inventory, free and
clear of liens and encumbrances;

 

 

 

          (b) Licensor has not extended any written warranty to a customer
beyond the written warranties referred to in Section 3.3(a)(i) of this
Agreement;

 

 

 

          (c) Licensor has not adulterated or misbranded (within the meanings of
the Federal Food, Drug and Cosmetic Act, as amended) the Consignment Inventory
or Prostiva generators to be transferred to Licensee under this Agreement; and

 

 

 

          (d) All of the Consignment Inventory to be consigned to Licensee
hereunder shall be in saleable condition in the ordinary course of business on
the date of consignment.

          8.3 No Other Warranty for Products. EXCEPT AS SET FORTH IN THIS
AGREEMENT OR THE OTHER TRANSACTION AGREEMENTS, LICENSOR MAKES NO OTHER
WARRANTIES WITH RESPECT TO THE PRODUCTS WHICH ARE CONSIGNED, TRANSFERRED OR SOLD
TO LICENSEE HEREUNDER. EXCEPT AS SET FORTH IN THIS AGREEMENT OR THE OTHER
TRANSACTION AGREEMENTS, THE PRODUCTS ARE CONSIGNED, SOLD OR TRANSFERRED
HEREUNDER IN “AS IS/WHERE IS” AND “WITH ALL FAULTS” CONDITION, WITH ALL
WARRANTIES AND REPRESENTATIONS BEING EXPRESSLY DISCLAIMED AND WAIVED. LICENSEE
HEREBY ACKNOWLEDGES AND AGREES THAT LICENSOR MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, UNDER THIS AGREEMENT WITH RESPECT TO
ANY MATTER RELATING TO THE PRODUCTS, INCLUDING, WITHOUT LIMITATION, INCOME TO BE
DERIVED OR EXPENSES TO BE INCURRED IN CONNECTION WITH THE PRODUCTS, THE
TRANSFERABILITY OF THE PRODUCTS, THE MERCHANTABILITY OR FITNESS OF THE PRODUCTS
FOR ANY PARTICULAR PURPOSE, ANY IMPLIED WARRANTY OR CONDITION ARISING FROM A
COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE, ANY IMPLIED WARRANTY
OR CONDITION OF DURABILITY OR DESCRIPTION, OR ANY OTHER MATTER OR THING RELATING
TO THE PRODUCTS OR ANY PORTION THEREOF.

          8.4 Indemnification.

18

--------------------------------------------------------------------------------




 

 

 

          (a) Indemnification by Licensee. Pursuant to Section 8.1(a) of the
License Agreement, and subject to Sections 2.2(a)(v) and 4.1(d)(iii) of this
Agreement, Licensee shall indemnify Licensor, and any other Medtronic
Indemnitees, and defend and save each of them harmless, from and against any and
all Losses in connection with any and all Third Party Claims to the extent
arising from or occurring as a result of the breach by Licensee of any
representation or warranty, or the material breach of a covenant, under this
Agreement.

 

 

 

          (b) Indemnification by Licensor. Pursuant to Section 8.2(a) of the
License Agreement, and subject to Sections 2.2(a)(v) and 4.1(d)(iii) of this
Agreement, Licensor shall indemnify Licensee, and any other Urologix
Indemnitees, and defend and save each of them harmless, from and against any and
all Losses in connection with any and all Third Party Claims to the extent
arising from or occurring as a result of the breach by Licensor of any
representation or warranty, or the material breach of a covenant, under this
Agreement.

 

 

 

          (c) Indemnification as Sole Remedy for Third Party Claims. Other than
the equitable relief described in Section 10.13 hereof, the remedies set forth
in Sections 2.2(a)(v) and 4.1(d)(iii) hereof, and the termination rights set
forth in Section 9.2 hereof, indemnification pursuant to this Section 8.4 shall
be a party’s sole remedy for Third Party Claims arising hereunder.

 

 

 

          (d) Contribution. With respect to any Third Party Claim for which both
parties have an obligation to indemnify the other pursuant to this Section 8.4,
the provisions set forth in Section 8.3 of the License Agreement (Contribution)
shall be incorporated herein by reference and shall apply.

 

 

 

          (e) Procedure for Indemnification. The procedures for indemnification
set forth in Section 8.4 of the License Agreement (Procedure for
Indemnification) shall be incorporated herein by reference and shall apply to
any indemnification claims under this Section 8.4.

 

 

 

          (f) Exclusions / Limitations. All claims arising under this Agreement,
including but not limited to, direct claims and in the case of indemnification,
for Third Party Claims, are subject to the exclusions and limitations set forth
in Section 8.6 of the License Agreement (including all of its subsections) and
shall be incorporated herein by reference.

ARTICLE 9
TERM AND TERMINATION

          9.1 Term. The term of this Agreement shall commence on the date hereof
and shall expire on the twelve (12) month anniversary hereof, except with
respect to services expressly agreed to by Licensor in writing to be performed
after such period pursuant to the terms of this Agreement (the “Term”), and
provided that, if US Regulatory Transfer has not occurred

19

--------------------------------------------------------------------------------



within such twelve (12) month period, this Agreement shall be automatically
extended for a period of three (3) months.

          9.2 Termination.

 

 

 

          (a) By Licensor. Except as set forth in this Section 9.2, Licensor may
terminate this Agreement in the event Licensee materially breaches this
Agreement, including the terms and conditions of the Interim Distribution
Agreement and the Quality Agreement, and such breach remains uncured for sixty
(60) days’ following written notice from Licensor specifying in detail the
claimed breach by Licensee of this Agreement and required corrective action.
Licensee shall not be deemed in breach of a particular obligation under this
Agreement to the extent Licensee’s performance is delayed or prohibited due to
Licensor’s failure to meet Licensor’s obligations under this Agreement.

 

 

 

          (b) By Either Party. Either Party may terminate this Agreement in
connection with a Major Challenge only in the specific circumstances set forth
in Section 4.1(d)(ii) and Section 4.1(d)(iii) hereof. Such a termination of the
Agreement will not release Licensor or Licensee from any obligation that accrued
prior to the effective date of such termination, but such a termination will
release Licensee of any further payment obligation for any Minimum Royalty for a
partial Contract Year, any License Fee not then due and payable, and any
obligation to purchase Transferred Prostiva Assets under the Acquisition Option
Agreement or to purchase Assets under the Asset Purchase Agreement. Except as
set forth in Section 4.1(d)(iii) with respect to a termination in connection
with Section 4.1(d)(ii) hereof, such a termination shall be the sole and
exclusive remedy available to the applicable terminating Party, and neither
party shall have any direct liability to the other party or obligation to
indemnify the other party, including without limitation pursuant to Section 8.4
hereof or Article 8 of the License Agreement, or shall suffer any consequences
as a result of such Party’s decision to terminate pursuant to this Section,
except as explicitly set forth herein or in the License Agreement.
Notwithstanding the foregoing, in the event of any such termination, (i) the
terminating Party shall give the other Party fifteen (15) days’ advance written
notice thereof, (ii) during or after such period, the Parties shall meet to
discuss and document, in good faith, a plan to unwind the transition of the
Prostiva Business from Licensor to Licensee that had occurred prior to the
effective date of termination, including without limitation, with respect to the
treatment of Consignment Inventory; and (iii) the provisions set forth in
Sections 6.4 and 6.5.3 of the License Agreement are incorporated herein by
reference and shall apply as set forth therein.

 

 

 

          (c) By Licensee. Licensee may terminate this Agreement in connection
with excessive Third Party Costs as described in Section 2.2(a)(v) hereof. Such
a termination of the Agreement will not release Licensor or Licensee from any
obligation that accrued prior to the effective date of such termination, but
such a termination will release Licensee of any further payment obligation for
any Minimum Royalty for a partial Contract Year except as set forth in Section
9.2(d), any License Fee not then due and

20

--------------------------------------------------------------------------------




 

 

 

payable, and any obligation to purchase Transferred Prostiva Assets under the
Acquisition Option Agreement or to purchase Assets under the Asset Purchase
Agreement. Except as set forth in Section 2.2(a)(v), such a termination shall be
the sole and exclusive remedy available to the Licensee, and neither party shall
have any direct liability to the other party or obligation to indemnify the
other party, including without limitation pursuant to Section 8.4 hereof or
Article 8 of the License Agreement, or shall suffer any consequences as a result
of such Party’s decision to terminate pursuant to this Section, except as
explicitly set forth herein or in the License Agreement. Notwithstanding the
foregoing, in the event of any such termination, (i) the Licensee shall give
Licensor fifteen (15) days’ advance written notice thereof, (ii) during or after
such period, the Parties shall meet to discuss and document, in good faith, a
plan to unwind the transition of the Prostiva Business from Licensor to Licensee
that had occurred prior to the effective date of termination including without
limitation, with respect to the treatment of Consignment Inventory; and (iii)
the provisions set forth in Sections 6.4 and 6.5.3 of the License Agreement are
incorporated herein by reference and shall apply as set forth therein.

 

 

 

          (d) Inventory. In the event of termination of this Agreement, Licensee
shall (i) return to Medtronic all finished goods inventory of Product consigned
to it pursuant to this Agreement and (ii) provide Licensor the right to
purchase, at Licensee’s cost, all finished goods inventory of Product owned by
Licensee which have been manufactured for, or are held or used primarily for,
the conduct of the Prostiva Business and which are new, unexpired and not due to
expire within six (6) months of the date of termination. In the event Licensor
does not exercise its right to purchase the Licensee owned inventory, Licensee
shall have an additional 90 days after termination of this Agreement to sell the
inventory under the licenses granted in the License Agreement as set forth in
Section 6.5.6 of the License Agreement, as if the Interim Distribution Agreement
had not terminated.

 

 

 

          (e) Survival. The Parties’ obligations pursuant to Article 7, Article
10 and Sections 2.2(a)(v), 2.3, 4.1(d)(iii), 8.4, and 9.2 hereof, and any other
express terms and provisions hereof to be performed by the parties after the
termination hereof, shall survive the expiration or termination of this
Agreement in accordance with their respective terms.

ARTICLE 10
MISCELLANEOUS

 

          10.1          Complete Agreement. This Agreement, including all
schedules and exhibits annexed hereto, contain the entire understanding of the
Parties hereto with respect to the subject matter contained herein.

 

          10.2          Waiver and Amendment. This Agreement may be amended, or
any provision of this Agreement may be waived, provided that any such amendment
or waiver will be binding on a party hereto only if such amendment or waiver is
set forth in a writing

21

--------------------------------------------------------------------------------




 

executed by such party. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.

 

          10.3          Notices. All notices and other communications hereunder
shall be in writing and shall be deemed to have been given only if and when (i)
personally delivered, or (ii) three (3) business days after mailing, postage
prepaid, by certified mail, or (iii) when delivered (and receipted for) by an
overnight delivery service, or (iv) when first sent by facsimile provided such
communication is promptly confirmed, addressed in each case as follows:


 

 

If to Licensee:

 

 

 

Urologix Inc.

 

14405 21st Avenue North

 

Minneapolis, MN 55447

 

Attn: Greg Fluet

 

Fax: 763-475-1443

 

 

With a copy to:

 

 

 

Lindquist & Vennum P.L.L.P.

 

80 S. 8th Street, Suite 4200

 

Minneapolis, MN 55402

 

Attention: Charles P. Moorse and Barbara Rummel

 

FAX No: (612) 371-3207

 

 

If to Licensor:

 

Medtronic, Inc.

 

World Headquarters

 

710 Medtronic Parkway

 

Minneapolis, MN 55432-5604

 

With separate copies thereof addressed to:

 

 

 

Attention:          General Counsel

 

FAX No.:          (763) 572-5459

 

 

 

-and-

 

 

 

Attention:     Vice President and Chief Development Officer

 

FAX No.:          (763) 505-2542

 

 

22

--------------------------------------------------------------------------------



Either the Licensor or the Licensee may change the address(es) for the giving of
notices and communications to it, and/or copies thereof, by written notice to
the other Party in conformity with the foregoing.

          10.4          Expenses. Except as may be expressly provided herein,
Licensor and Licensee shall each pay their own expenses (including, but not
limited to, all compensation and expenses of counsel, financial advisors,
consultants, actuaries and independent accountants) incident to this Agreement
and the preparation for, and consummation of, the transactions provided for
herein.

          10.5          Governing Law. This Agreement shall be governed by, and
construed, interpreted and enforced under, the laws of the State of Minnesota
without giving effect to its conflict of laws principles.

          10.6          Jurisdiction and Venue. Each Party hereby irrevocably
submits to the exclusive jurisdiction of the courts located in Hennepin County,
Minnesota, in respect of any claim relating to the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, or otherwise in respect of the transactions contemplated
hereby and thereby, and hereby waives, and agrees not to assert, as a defense in
any action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts or that the venue thereof may not be appropriate
or that this Agreement or any such document may not be enforced in or by such
courts.

          10.7          Relationship. This Agreement does not make either party
the employee, agent or legal representative of the other for any purpose
whatsoever. Neither party is granted any right or authority to assume or to
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other party. In fulfilling its obligations pursuant to this
Agreement, each party shall be acting as an independent contractor.

          10.8          Assignment. Neither Party shall assign this Agreement,
or any right or obligation thereunder, to any third party without the prior
written consent of the other Party. This Agreement shall be binding upon and be
for the benefit of the Parties and their respective successors and permitted
assigns. In the event either Party (the “Assigning Party”) merges or
consolidates with another entity or sells substantially all of its assets to
another person or entity, or if there is a change in control of the Assigning
Party or other corporate reorganization or transaction affecting the Assigning
Party (an “Acquisition”), no consent of the other Party shall be required, but
this Agreement shall remain in full force and effect and the Assigning Party
shall assign and transfer (whether by operation of law or otherwise) this
Agreement to the entity with which it has merged or consolidated, the new owners
of the assets, the new owners of the Assigning Party or the surviving entity in
the reorganization or corporate transaction, as the case may be, and shall cause
that entity or person to assume and agree to perform the entirety of this
Agreement, but shall remain responsible for its obligations hereunder
notwithstanding such assumption.

23

--------------------------------------------------------------------------------



          10.9          Titles and Headings; Construction. The titles and
headings herein are inserted for the convenience of reference only and are not
intended to be a part of or to affect the meaning or interpretation of this
Agreement. This Agreement shall be construed without regard to any presumption
or other rule requiring construction hereof against the party causing this
Agreement to be drafted.

          10.10          Third Parties. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any Person, other than
the parties to this Agreement and their respective permitted successors and
assigns, any rights or remedies under or by reason of this Agreement.

          10.11          Illegality. In case any provision of this Agreement
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
implied thereby.

          10.12          Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties hereto and delivered to the other. In the execution of this
Agreement, facsimile, scanned or electronically delivered signatures shall be
fully effective for all purposes.

          10.13          Remedies. The Parties agree, that in addition to any
other relief afforded under the terms of this Agreement or by law, each Party
has the right to seek equitable remedies, including specific performance and
enforcement of this Agreement by injunction issued against the other Party, it
being understood that both damages and equitable remedies will be proper modes
of relief and are not to be considered as alternative remedies.

[Signatures follow]

24

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Transition Services
and Supply Agreement as of the Effective Date.

 

 

 

 

UROLOGIX INC.

 

 

 

By: /s/ Stryker Warren Jr.

 

 

 

 

Name: Stryker Warren Jr.

 

Title: Chief Executive Officer

 

 

 

MEDTRONIC, INC.

 

 

 

By: /s/ Thomas M. Tefft

 

 

 

 

Name: Thomas M. Tefft

 

Title: Senior Vice President & President, Neuromodulation


--------------------------------------------------------------------------------



[The following exhibits and schedules are omitted from the copy of this
agreement as filed with the Securities and Exchange Commission, but will be
furnished supplementally by Urologix, Inc. to the Commission upon request:

Schedule A – Transition Plan
Schedule B – Interim Distribution Agreement
Schedule C – Regulatory Transition Plan
Schedule D – Quality Agreement

Schedule 2.5 – Designated Employees
Schedule 4.1(a) – 510(k) Work Plan
Schedule 4.1(f) – Safety Data Contact Lists
Schedule 5.1(a) – US Consignment Inventory
Schedule 5.5(a) – Transfer Prices]

--------------------------------------------------------------------------------